Citation Nr: 1819975	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-20 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disability.

2. Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as 10 percent disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1967 until July 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal the rating decision dated in April 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that his service-connected disabilities have gotten worse during the pendency of this appeal. (See Hearing Transcript page 4 and 12). Based on the Veteran's statements that his service-connected disabilities have gotten worse, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a mental health examination in regard to the claim for an increased rating for PTSD to determine the current severity of his mental disability. The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished. All subjective complaints and objective findings should be described, and a multi-axial diagnosis must be rendered and described in terms of social and occupational impairment.

2. Schedule the Veteran for a VA audiological examination in regard to the claim for an increased rating for bilateral hearing loss disability. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. All pertinent findings should be reported.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issues on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




